Citation Nr: 0314689	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  01-06 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for residuals of 
rheumatic fever to include rheumatic heart disease, has been 
received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for a bilateral 
knee disability, has been received.

3.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for dental trauma 
to include the upper palate, gums, and teeth numbers 7,8,9, 
and 10, has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
declined to reopen the foregoing claims as sufficient new and 
material evidence had not been submitted.

In his October 2001 VA Form 9, the veteran indicated a desire 
to file claims of service connection for a sinus disability, 
chronic urinary tract infections, pneumonia, bone and joint 
disabilities secondary to rheumatic fever, and "lack of 
treatment or no treatment."  As this issues have not been 
procedurally developed, the Board is referring them to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

In February 2003, the Board sent the veteran a letter 
detailing the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  However, he was not given sufficient 
time in which to respond.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

2.  Next, in the event that the RO finds 
that new and material evidence has been 
submitted with respect to any or all of 
the foregoing claims, the RO should 
arrange for relevant medical examinations 
and opinions regarding the etiology of 
the veteran's claimed disabilities.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




